Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/12/20, 11/17/21 and 1/6/22 have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al., US 2020/0395614 A1.
Liu teaches a slurry electrode casting method wherein active materials (silicon and/or graphite) and conductive carbon were mixed and milled in an agate mortar for 15 min before adding a 4% CMC solution (additive solution including CMC polymer additive with liquid carrier) and milling.  After that (subsequently), the mixture was further added binder emulsions and deionized water and was milled (shear force). The final slurry was casted onto a copper foil (current collector) using a doctor blade with 150 m thickness. The laminates (laminating on a current collector) were dried at room temperature, compressed (pressing) to around 40 m thick using a rolling mill (roller press), and further dried at 60°C. under 10-2 Torr vacuum [0089]. 


    PNG
    media_image1.png
    229
    318
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    315
    media_image2.png
    Greyscale


Thus the claims are anticipated.  Examiner notes the claims recite “a conductive material” and “a conductive paste”.  The term “conductive” encompasses electrically conductive or ionically conductive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285. The examiner can normally be reached M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACY M DOVE/           Primary Examiner, Art Unit 1727